PER CURIAM:
Paul Thomas Demos, II, is an applicant for admission to the District of Columbia Bar, having passed the written bar examination administered in February 1983. Following two formal hearings, the Committee on Admissions declined to certify his admission, concluding that there remained “substantial doubts about the applicant’s honesty, fairness, and respect for the rights of others.” Having reviewed the record that was before the Committee on Admissions, considered the briefs, and heard oral argument, we order that he be admitted to the bar.
Mr. Demos’ difficulty in gaining admission to the District of Columbia Bar results mainly from certain incidents which oc*1148curred a few years ago in Texas. On March 6, 1985, Mr. Demos was found guilty of assault after a trial in a Texas court. Apparently for his expression of displeasure with the verdict, the court also found Mr. Demos guilty of contempt. In addition, the Texas Bar forwarded to our Committee on Admissions certain materials relating to an investigation of Mr. Demos for the unauthorized practice of law.
At a formal hearing in September 1987, Mr. Demos presented his own testimony and that of his father, an attorney, concerning these matters. Mr. Demos explained that his conviction of assault had been reversed because of the trial court’s erroneous denial of his motion for a change of venue. As to the contempt conviction, he testified that he had in fact shown anger and displeasure over his conviction of assault, but that the contempt conviction was unwarranted. He asserted that he had great respect for the judicial system. Finally, Mr. Demos characterized the complaints filed against him for the alleged unauthorized practice of law as groundless and without merit. He also pointed out that no charges were ever brought against him as a result of that investigation.
Nevertheless, the Committee was not convinced of Mr. Demos’ good moral character. It stated in its second supplemental report to this court:
The Committee remains of the opinion that the entry of a judgment of contempt against Mr. Demos is evidence of the applicant’s lack of respect for the judiciary and reflects poorly upon his competence to comport himself in the manner expected of a member of the District of Columbia Bar_ This case is distinguishable from [In re Manville, 538 A.2d 1128 (D.C.1988) (en banc) (Manville II)], in which the court saw fit to admit individuals who had been convicted of serious felonies. In [.Manville II] a considerable period of time had passed since the applicants’ criminal behavior, there was substantial evidence of rehabilitation, and there was ample evidence of remorse on the part of the applicants. These indicia are lacking in Mr. Demos’ case. His conviction occurred within the last few years; he has shown little evidence of remorse and has presented no evidence to the Committee of any rehabilitative efforts on his part.
To state the obvious, “[i]t is, ultimately, for this court to decide whether an applicant shall be admitted to the bar of the District of Columbia.” In re Manville, 494 A.2d 1289, 1292 (D.C.1985) (footnote omitted) {Manville I). This court has created the Committee on Admissions in the exercise of its statutory authority to regulate the admission of persons to membership in its bar.1 When the Committee makes a recommendation with respect to an applicant, this court generally accepts the Committee’s findings of fact unless they are unsupported by substantial evidence of record. We also “afford the Committee’s recommendations some deference, since the Committee has been constituted as an arm of this court to deal regularly with issues concerning admissions to the bar and exists for the express purpose of making recommendations to the court. Nevertheless, the ultimate decision regarding admission or denial of admission remains for this court to make.” Manville I, supra, 494 A.2d at 1293.
We note at the outset — and indeed it is undisputed — that Mr. Demos’ conviction of assault has been reversed and that no charge of unauthorized practice of law has ever been brought against him. Thus the only fact suggesting that he lacks good moral character is his conviction of contempt. In light of our decisions in Manville I and Manville II, supra, we do not think this is a sufficient ground for denying him admission to the bar. In Man-ville I the applicant had been convicted of voluntary manslaughter almost ten years before applying for admission and taking the bar examination. The Committee on Admissions was evenly divided on whether to recommend his admission. When the matter came before this court thereafter, see D.C.App.R. 46(f)(4), we rejected the no*1149tion that a prior felony conviction per se requires denial of an application for admission. We emphasized that it is present, not past, moral fitness which is at issue and that, at most, a past felony conviction imposes on an applicant an “ ‘added weight of proving his full and complete rehabilitation subsequent to the conviction.’ ” Id. at 1295-1296, quoting from In re Davis, 38 Ohio St.2d 273, 274, 313 N.E.2d 363, 364 (1974).
The “added weight” of proof which an applicant must bear depends on the nature of the prior conviction. It is self-evident that a murder conviction will create greater doubts as to one’s moral fitness to practice law than a conviction of contempt of court. “The more serious the misconduct, the greater the showing of rehabilitation that will be required.” In re Matthews, 94 N.J. 59, 81, 462 A.2d 165, 176 (1983) (citation omitted). In this case Mr. Demos not only affirmed his respect for the judicial system but also presented several affidavits testifying to his moral character. We conclude that he carried his burden of proving his moral fitness, notwithstanding whatever slight weight might have been added to that burden as a result of his contempt conviction.
The Committee has pointed to Mr. Demos’ lack of remorse concerning the incident that led to the finding of contempt, noting that the three applicants in Man-ville II had offered “ample evidence of remorse.” It is true that we said in Man-ville I that when questions of moral fitness arise as a result of a criminal conviction, “[ejvidence of the applicant’s reform and rehabilitation must also be taken into account.” 494 A.2d at 1295 (footnote omitted). Remorse is certainly symptomatic of reform and rehabilitation. But here the questions as to moral fitness arising as a result of Mr. Demos’ conviction of contempt, given the factual circumstances of that conviction, are so slight as not to require evidence of reform, rehabilitation, or remorse. Mr. Demos has argued that his conviction of contempt was unwarranted. We see no reason to expect or demand remorse of one who believes he has been wrongfully convicted. Respect for the judicial system does not require respect for what one perceives as an injustice.
In any event, we are fully satisfied that Mr. Demos has demonstrated the requisite moral character to practice law. Accordingly, we direct that Paul Thomas Demos, II, be admitted to the bar of the District of Columbia upon taking the oath prescribed by Rule 46(h) of the General Rules of this court.

It is so ordered.


. D.C.Code § ll-2501(a) (1981); see D.C.App.R. 46(a).